         Case 1:89-cr-00346-LAP Document 924 Filed 12/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                  89 CR. 346 (LAP)
-against-
                                                        ORDER
ROBERT PANTON,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    Counsel for Mr. Panton shall update the court on their

conferral with Mr. Panton’s immigration counsel and shall inform

the Court how they propose to proceed.          The Court also takes

note that Mr. Panton’s apparent pro se motion has not been

docketed or otherwise received by the Court.           Counsel for Mr.

Panton shall also forward to the Court a copy of that motion for

docketing.

    SO ORDERED.

Dated:       New York, New York
             December 23, 2020


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
